Exhibit 10.3

TYCO INTERNATIONAL PUBLIC LIMITED COMPANY

2004 SHARE AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF JANUARY 1, 2009)

(AMENDED AND RESTATED AS OF NOVEMBER 17, 2014)

ARTICLE I

PURPOSE

1.1 Purpose. The purposes of this Tyco International Public Limited Company 2004
Share and Incentive Plan (the “Plan”) are to promote the interests of Tyco
International Public Limited Company (and any successor thereto) by (i) aiding
in the recruitment and retention of Directors and Employees, (ii) providing
incentives to such Directors and Employees by means of performance-related
incentives to achieve short-term and long-term performance goals,
(iii) providing Directors and Employees an opportunity to participate in the
growth and financial success of the Company, and (iv) promoting the growth and
success of the Company’s business by aligning the financial interests of
Directors and Employees with that of the other shareholders of the Company.
Toward these objectives, the Plan provides for the grant of Share Options, Share
Appreciation Rights, Short-Term Performance Bonuses, Long-Term Performance
Awards and other Share-Based Awards.

1.2 Effective Date; Shareholder Approval; Effective Date of the Amended and
Restated Plan 2009; Effective Date of the Amended and Restated Plan 2014. The
Plan, as originally approved by the Company’s shareholders on March 25, 2004,
was effective as of January 1, 2004. The effective date of the Amended and
Restated Plan 2009 was January 1, 2009. The effective date of this Amended and
Restated Plan 2014 is November 17, 2014.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

“Acquired Grantee” means the grantee of a share-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

(a) “Share Options” awarded pursuant to Section 4.3;

(b) “Share Appreciation Rights” awarded pursuant to Section 4.3;

(c) “Short-Term Performance Bonuses” awarded pursuant to Section 4.4;

(d) “Long-Term Performance Awards” awarded pursuant to Section 4.5;

(e) “Other Share-Based Awards” awarded pursuant to Section 4.6;

(f) “Director Awards” awarded pursuant to Section 4.7; and

(g) “Substitute Awards” awarded pursuant to Section 4.8.



--------------------------------------------------------------------------------

“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.

“Board” means the Board of Directors of the Company.

“Cause” means misconduct that is willfully or want only harmful to the Company
or any of its Subsidiaries, monetarily or otherwise.

“Change in Control” means the first to occur of any of the following events:

(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(b) persons who, as of the Effective Date of the Amended and Restated Plan 2009
constitute the Board (the “Incumbent Directors”) cease for any reason (including
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction) to constitute at least a majority thereof, provided that
any person becoming a Director of the Company subsequent to the Effective Date
of the Amended and Restated Plan 2009 shall be considered an Incumbent Director
if such person’s election or nomination for election was approved by a vote of
at least 50 percent of the Incumbent Directors; but provided further, that any
such person whose initial assumption of office is in connection with an actual
or threatened proxy contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act) other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than 50
percent of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Change in Control Termination” shall mean an Employee’s Involuntary Termination
that occurs during the period beginning 60 days prior to the date of a Change in
Control and ending two years after the date of such Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Committee” means the Compensation and Human Resources Committee of the Board or
any successor committee or subcommittee of the Board, which Committee is
comprised solely of two or more persons who are outside directors within the
meaning of Code Section 162(m)(4)(C)(i) and the applicable regulations and
“non-employee directors” within the meaning of Rule 16b-3(b)(3) under the
Exchange Act.

“Company” means Tyco International Public Limited Company, or any successor
thereto.

“Deferred Share Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Employment or Termination of Directorship, subject to
any restrictions that the Committee, in its discretion, may determine.

“Director” means a member of the Board who is a “non-employee director” within
the meaning of Rule 16b-3(b)(3) under the Exchange Act.

“Disabled” or “Disability” means the inability of the Director or Employee to
perform the material duties pertaining to such Director’s directorship or such
Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee.

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the share dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.

“Effective Date” means January 1, 2004.

“Effective Date of the Amended and Restated Plan 2009” means January 1, 2009.

“Effective Date of the Amended and Restated Plan 2014” means November 17, 2014.

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Share Option or with respect to which the amount of any
payment pursuant to a Share Appreciation Right is determined.

“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange on the date as of which the determination of Fair Market Value is
being made or, if no sale is reported for such day, on the next preceding day on
which a sale of Shares was reported. Notwithstanding anything to the contrary
herein, the Fair Market Value of a Share will in no event be determined to be
less than par value.

“Fair Market Value Share Option” means a Share Option the Exercise Price of
which is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.

“GAAP” means United States generally accepted accounting principles.

“Incentive Share Option” means a Share Option granted under Section 4.3 of the
Plan that meets the requirements of Code Section 422 and any related regulations
and is designated in the Award Certificate to be an Incentive Share Option.



--------------------------------------------------------------------------------

“Involuntary Termination” means a Termination of Employment of the Participant
initiated by the Company or a Subsidiary for any reason other than Cause,
Disability or death.

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Code Section 162(m)(3).

“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan that is paid solely on account of the attainment of a specified performance
target in relation to one or more Performance Measures.

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not otherwise an Employee of the Company or a Subsidiary. An individual who
is elected to the Board at an annual meeting of the shareholders of the Company
will be deemed to be a member of the Board as of the date of the meeting.

“Nonqualified Share Option” means any Share Option granted under Section 4.3 of
the Plan that is not an Incentive Share Option.

“Normal Retirement” means Termination of Employment on or after a Participant
has attained age 60, provided that the sum of the Participant’s age and years of
service with the Company is 70 or higher.

“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of no less than six months over which the level
of performance will be assessed. The first Performance Cycle under the Plan will
begin on such date as is set by the Committee, in its discretion.

“Performance Measure” means, with respect to any Short-Term Performance Bonus or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during the Performance Cycle.
The Committee may select as the Performance Measure for a Performance Cycle any
one or a combination of the following Company measures, as interpreted by the
Committee, which measures (to the extent applicable) will be determined in
accordance with GAAP:

(a) Net operating profit after taxes;

(b) Net operating profit after taxes, per Share;

(c) Return on invested capital;

(d) Return on assets or net assets;

(e) Total shareholder return;

(f) Relative total shareholder return (as compared with a peer group of the
Company);

(g) Earnings before income taxes;

(h) Earnings per Share;

(i) Net income;



--------------------------------------------------------------------------------

(j) Free cash flow;

(k) Free cash flow per Share;

(l) Revenue (or any component thereof);

(m) Revenue growth;

(n) Working capital days; or

(o) Subscriber attrition for security services.

“Performance Unit” means a Long-Term Performance Award denominated in dollar
Units.

“Plan” means the Tyco International Public Limited Company 2004 Share and
Incentive Plan, as it may be amended from time to time.

“Premium-Priced Share Option” means a Share Option, the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

“Restricted Shares” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Share” means am ordinary share in the capital of the Company and such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Sections 5.3 and 5.4 of the Plan.

“Short-Term Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.

“Share Appreciation Right” means a right granted under Section 4.3 of the Plan
in an amount in cash or Shares equal to any difference between the Fair Market
Value of the Shares as of the date on which the right is exercised and the
Exercise Price, where the number of shares subject to each Share Appreciation
Right is set forth on or before the grant date.

“Share-Based Award” means an Award granted under Section 4.6 of the Plan and
denominated in Shares.

“Share Option” means a right granted under Section 4.3 of the Plan to purchase
from the Company a stated number of Shares at a specified price. Share Options
awarded under the Plan may be in the form of Incentive Share Options or
Nonqualified Share Options.

“Subsidiary” means a subsidiary company of the Company; provided, that in the
case of any Award that provides deferred compensation subject to Code
Section 409A, “Subsidiary” shall not include any subsidiary company as defined
above unless such company is within a controlled group of



--------------------------------------------------------------------------------

corporations with the Company as defined in Code Sections 1563(a)(1), (2) and
(3) where the phrase “at least 50%” is substituted in each place “at least 80%”
appears or is with the Company part of a group of trades or businesses under
common control as defined in Code Section 414(c) and Treas. Reg. § 1.414(c)-2
where the phrase “at least 50%” is substituted in each place “at least 80%”
appears, provided, however, that when the relevant determination is to be based
upon legitimate business criteria (as described in Treas.
Reg. § 1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%”
shall be substituted in each place “at least 80%” appears as described above
with respect to both a controlled group of corporations and a group of trades or
business under common control.

“Target Amount” means a target Award under this Plan if the relevant Performance
Measure is fully (100%) attained, as determined by the Committee.

“Target Vesting Percentage” means the percentage of performance-based Restricted
Units or Shares of Restricted Shares that will vest if the Performance Measure
is fully (100%) attained, as determined by the Committee.

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company.

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company.

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Share Units, the potential right to acquire one Share.

ARTICLE III

ADMINISTRATION

3.1 Committee. The Plan will be administered by the Committee.

3.2 Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board, will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

(a) Interpret and administer the Plan and any instrument or agreement relating
to the Plan;

(b) Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;

(c) Select Employees to receive Awards under the Plan;

(d) Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Share Options as Incentive
Share Options or Nonqualified Share Options, and the circumstances in which an
Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of the Award Certificate;

(e) Determine whether Awards will be granted singly, in combination or in
tandem;

(f) Establish and interpret Performance Measures in connection with Short-Term
Performance Bonuses and Long-Term Performance Awards, evaluate the level of
performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures;



--------------------------------------------------------------------------------

(g) Except as provided in Section 6.1, waive or amend any terms, conditions,
restriction or limitation on an Award, except that the prohibition on the
repricing of Share Options and Share Appreciation Rights, as described in
Section 4.3(g), may not be waived and further provided that any such waiver or
amendment shall either comply with the requirements of Section 409A or preserve
any exemption from the application of Code Section 409A;

(h) Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Sections 5.3 and 5.4;

(i) Determine and set forth in the applicable Award Certificate the
circumstances under which Awards may be deferred and the extent to which a
deferral will be credited with Dividend Equivalents and interest thereon;

(j) Determine whether a Nonqualified Share Option or Restricted Share may be
transferable to family members, a family trust or a family partnership;

(k) Establish any subplans and make any modifications to the Plan or to Awards
made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee may
determine to be necessary or advisable for grants made in countries outside the
United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;

(l) Appoint such agents as it shall deem appropriate for proper administration
of the Plan; and

(m) Take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

3.3 Effect of Determinations. All determinations of the Committee will be final,
binding and conclusive on all persons having an interest in the Plan.

3.4 Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to the Chief Executive Officer of the Company
or any other officer or group of officers as it deems to be advisable, the
authority to select Employees to receive an Award and to determine the number of
Shares under any such Award, subject to any terms and conditions that the Board
or the Committee may establish. When the Board or the Committee delegates
authority pursuant to the foregoing sentence, it will limit, in its discretion,
the number of Shares or aggregate value that may be subject to Awards that the
delegate may grant. Only the Committee will have authority to grant and
administer Awards to Directors, Key Employees and other Reporting Persons or to
delegates of the Committee, and to establish and certify Performance Measures.
Should the Chief Executive Officer of the Company or any other officer or group
of officers act under such delegation, he, she, or they shall report the nature
and scope of such Awards granted under such delegation to the Board, or the
Committee, whichever has delegated such authority, at the next regularly
scheduled meeting of the Board or the Committee, as the case may be.

3.5 Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors so employed.



--------------------------------------------------------------------------------

3.6 No Liability. No member of the Committee or any person acting as a delegate
of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.

ARTICLE IV

AWARDS

4.1 Eligibility. All Participants and Employees are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

4.2 Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

4.3 Share Options and Share Appreciation Rights. The Committee may grant Share
Options and Share Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:

(a) Form. Share Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Share Options, Nonqualified Share Options or a combination of the two. If an
Incentive Share Option and a Nonqualified Share Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Share Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Share Options.

(b) Exercise Price. The Committee will set the Exercise Price of Fair Market
Value Share Options or Share Appreciation Rights granted under the Plan at a
price that is equal to the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Sections 5.3 and 5.4. The Committee will
set the Exercise Price of Premium-Priced Share Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant, provided that
such price is no higher than 150 percent of such Fair Market Value. The Exercise
Price of Incentive Share Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving the Share Options owns shares possessing more than 10 percent of the
total combined voting power of all classes of shares of the Company or any
Subsidiary, as defined in Code Section 424. The Exercise Price of a Share
Appreciation Right granted in tandem with a Share Option will equal the Exercise
Price of the related Share Option. The Committee will set forth the Exercise
Price of a Share Option or Share Appreciation Right in the Award Certificate.
Share Options granted under the Plan will, at the discretion of the Committee
and as set forth in the Award Certificate, be Fair Market Value Share Options,
Premium-Priced Share Options or a combination of Fair Market Value Share Options
and Premium-Priced Share Options.

(c) Term and Timing of Exercise. Each Share Option or Share Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:

(i) The Committee will determine and set forth in the Award Certificate the date
on which any Award of Share Options or Share Appreciation Rights to a
Participant may first be exercised. Unless the applicable Award Certificate
provides otherwise, a Share Option or Share Appreciation Right will become
exercisable in equal annual installments over a period of four years beginning
immediately after the date on which the Share Option or Share Appreciation Right
was granted, and will lapse 10 years after the date of grant, except as
otherwise provided herein.



--------------------------------------------------------------------------------

(ii) Unless the applicable Award Certificate provides otherwise, upon the death,
Disability or Normal Retirement of a Participant who has outstanding Share
Options or Share Appreciation Rights, the unvested Share Options or Share
Appreciation Rights will vest. Unless the applicable Award Certificate provides
otherwise, the Participant’s Share Options and Share Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is three years after the date on
which the Participant dies, incurs a Disability or incurs a Normal Retirement.

(iii) Unless the applicable Award Certificate provides otherwise, upon the
Termination of Employment of a Participant for any reason other than the
Participant’s death, Disability or Normal Retirement or due to a Change in
Control, if the Participant has attained age 55, and the sum of the
Participant’s age and years of service with the Company is 60 or higher, a pro
rata portion of the Participant’s Share Options and Share Appreciation Rights
will vest so that the total number of vested Share Options or Share Appreciation
Rights held by the Participant at Termination of Employment (including those
that have already vested as of such date) will be equal to (A) the total number
of Share Options or Share Appreciation Rights originally granted to the
Participant under each Award multiplied by (ii) a fraction, the numerator of
which is the period of time (in whole months) that have elapsed since the date
of grant, and the denominator of which is four years (or such other applicable
vesting term as is set forth in the Award Certificate). Unless the Award
Certificate provides otherwise, such Participant’s Share Options and Share
Appreciation Rights will lapse, and will not thereafter be exercisable, upon the
earlier of (A) their original expiration date or (B) the date that is three
years after the date of Termination of Employment.

(iv) Upon the Termination of Employment of a Participant that does not meet the
requirements of paragraphs (ii) or (iii) above, any unvested Share Options or
Share Appreciation Rights will be forfeited unless the Award Certificate
provides otherwise. Any Share Options or Share Appreciation Rights that are
vested as of such Termination of Employment will lapse, and will not thereafter
be exercisable, upon the earlier of (A) their original expiration date or
(B) the date that is six months after the date of such Termination of
Employment, unless the Award Certificate provides otherwise.

(v) Share Options and Share Appreciation Rights of a deceased Participant may be
exercised only by the estate of the Participant or by the person given authority
to exercise the Share Options or Share Appreciation Rights by the Participant’s
will or by operation of law. If a Share Option or Share Appreciation Right is
exercised by the executor or administrator of a deceased Participant, or by the
person or persons to whom the Share Option or Share Appreciation Right has been
transferred by the Participant’s will or the applicable laws of descent and
distribution, the Company will be under no obligation to deliver Shares or cash
until the Company is satisfied that the person exercising the Share Option or
Share Appreciation Right is the duly appointed executor or administrator of the
deceased Participant or the person to whom the Share Option or Share
Appreciation Right has been transferred by the Participant’s will or by
applicable laws of descent and distribution.

(vi) A Share Appreciation Right granted in tandem with a Share Option is subject
to the same terms and conditions as the related Share Option and will be
exercisable only to the extent that the related Share Option is exercisable.

(d) Payment of Exercise Price. The Exercise Price of a Share Option must be paid
in full when the Share Option is exercised. Share certificates will be
registered and delivered only upon



--------------------------------------------------------------------------------

receipt of payment. Payment of the Exercise Price may be made in cash or by
certified check, bank draft, wire transfer, or postal or express money order,
provided that the format is approved by the Company or a designated third-party
administrator. The Committee, in its discretion may also allow payment to be
made by any of the following methods, as set forth in the Award Certificate:

(i) Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;

(ii) Tendering (actually or by attestation) to the Company previously acquired
Shares that have been held by the Participant for at least six months, subject
to paragraph (iv), and that have a Fair Market Value on the day prior to the
date of exercise equal to the applicable portion of the Exercise Price being so
paid, provided that the Board has specifically approved the repurchase of such
Shares (unless such approval is not required by the terms of the bye-laws of the
Company) and the Committee has determined that, as of the date of repurchase,
the Company is, and after the repurchase will continue to be, able to pay its
liabilities as they become due; or

(iii) Provided such payment method has been expressly authorized by the Board or
the Committee in advance and subject to any requirements of applicable law and
regulations, instructing the Company to reduce the number of Shares that would
otherwise be issued by such number of Shares as have in the aggregate a Fair
Market Value on the date of exercise equal to the applicable portion of the
Exercise Price being so paid.

(iv) The Committee, in consideration of applicable accounting standards, may
waive any holding period on Shares required to tender pursuant to clause (ii).

(e) Incentive Share Options. Incentive Share Options granted under the Plan will
be subject to the following additional conditions, limitations and restrictions:

(i) Eligibility. Incentive Share Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary of the Company within the meaning
of Code Section 424.

(ii) Timing of Grant. No Incentive Share Option will be granted under the Plan
after the 10-year anniversary of the date on which the Plan is adopted by the
Board or, if earlier, the date on which the Plan is approved by the Company’s
shareholders.

(iii) Amount of Award. Subject to Sections 5.3 and 5.4 of the Plan, no more than
10 million Shares may be available for grant in the form of Incentive Share
Options. The aggregate Fair Market Value (as of the date of grant) of the Shares
with respect to which the Incentive Share Options awarded to any Employee first
become exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee’s Incentive Share Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Share Option would
exceed the $100,000 (U.S.) limit, the Incentive Share Option will afterwards be
treated as a Nonqualified Share Option to the extent required by the Code and
underlying regulations and rulings.



--------------------------------------------------------------------------------

(iv) Timing of Exercise. If the Committee exercises its discretion in the Award
Certificate to permit an Incentive Share Option to be exercised by a Participant
more than three months after the Participant has ceased being an Employee (or
more than 12 months if the Participant is permanently and totally disabled,
within the meaning of Code Section 22(e)), the Incentive Share Option will
afterwards be treated as a Nonqualified Share Option to the extent required by
the Code and underlying regulations and rulings. For purposes of this paragraph
(iv), an Employee’s employment relationship will be treated as continuing intact
while the Employee is on military leave, sick leave or another approved leave of
absence if the period of leave does not exceed 90 days, or a longer period to
the extent that the Employee’s right to reemployment with the Company or a
Subsidiary is guaranteed by statute or by contract. If the period of leave
exceeds 90 days and the Employee’s right to reemployment is not guaranteed by
statute or contract, the employment relationship will be deemed to have ceased
on the 91st day of the leave.

(v) Transfer Restrictions. In no event will the Committee permit an Incentive
Share Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Share Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.

(f) Exercise of Share Appreciation Rights. Upon exercise of a Participant’s
Share Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Share Appreciation Right was exercised. If Shares are paid for the
Share Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

(g) No Repricing. Except in connection with a corporate transaction involving
the Company (including, without limitation, any share dividend, share split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the Exercise Price of
outstanding Share Options or Share Appreciation Rights or to cancel outstanding
Share Options or Share Appreciation rights in exchange for cash, other Awards or
Share Options or Share Appreciation Rights with an exercise price that is less
than the exercise price of the original Share Options or Share Appreciation
Rights without shareholder approval.

4.4 Short-Term Performance Bonuses. The Committee may grant Short-Term
Performance Bonuses under the Plan in the form of cash or Shares to the
Reporting Persons that the Committee may from time to time select, in the
amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

(a) Performance Cycles. Short-Term Performance Bonuses will be awarded in
connection with a 12-month Performance Cycle, which will be the fiscal year of
the Company.

(b) Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, or such shorter period as complies with the applicable
requirements of Code Section 162(m) and applicable regulations thereunder, the
Committee will determine the Reporting Persons who will be eligible to receive a
Short-Term Performance Bonus under the Plan.

(c) Performance Measures; Targets; Award Criteria.

(i) Within 90 days after the commencement of a Performance Cycle, or such
shorter or longer period as complies with the applicable requirements of Code
Section 162(m) and applicable regulations thereunder, the Committee will fix and
establish in writing (A) the Performance Measures that will apply to that
Performance Cycle; (B) the



--------------------------------------------------------------------------------

Target Amount payable to each Participant; and (C) subject to subsection
(d) below, the criteria for computing the amount that will be paid with respect
to each level of attained performance. The Committee will also set forth the
minimum level of performance, based on objective factors, that must be attained
during the Performance Cycle before any Short-Term Performance Bonus will be
paid and the percentage of the Target Amount that will become payable upon
attainment of various levels of performance that equal or exceed the minimum
required level.

(ii) The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii) The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount payable to any Reporting Person with respect to any
given Performance Cycle, provided, however, that no such reduction will result
in an increase in the amount payable under any Short-Term Performance Bonus of
any Key Employee.

(d) Payment, Certification. No Short-Term Performance Bonus will vest with
respect to any Reporting Person until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures. In applying Performance Measures, the Committee
may, in its discretion, exclude unusual or infrequently occurring items
(including any event listed in Sections 5.3 and 5.4 and the cumulative effect of
changes in the law, regulations or accounting rules), and may determine no later
than ninety (90) days or such shorter period as complies with the applicable
requirements of Code Section 162(m) and applicable regulations thereunder, after
the commencement of any applicable Performance Cycle to exclude other items,
each determined in accordance with GAAP (to the extent applicable) and as
identified in the financial statements, notes to the financial statements or
discussion and analysis of management.

(e) Form of Payment. Short-Term Performance Bonuses will be paid in cash or
Shares. All such Performance Bonuses shall be paid no later than the 15th day of
the third month following the end of the calendar year (or, if later, following
the end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Code Section 409A), except to the extent that a Participant has elected to
defer payment under the terms of a duly authorized deferred compensation
arrangement, in which case the terms of such arrangement shall govern.

(f) Code Section 162(m). It is the intent of the Company that Short-Term
Performance Bonuses be “performance-based compensation” for purposes of Code
Section 162(m), that this Section 4.4 be interpreted in a manner that satisfies
the applicable requirements of Code Section 162(m)(C) and related regulations,
and that the Plan be operated so that the Company may take a full tax deduction
for Short-Term Performance Bonuses. If any provision of this Plan or any
Short-Term Performance Bonus would otherwise frustrate or conflict with this
intent, the provision will be interpreted and deemed amended so as to avoid this
conflict.

(g) Acceleration. Each Participant who has been granted a Short-Term Performance
Bonus that is outstanding as of the date of a Change in Control will be deemed
to have achieved a level of performance, as of the date of Change in Control,
that would cause all (100%) of the Participant’s Target Amount to become
payable.

4.5 Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards under the Plan in the form of Performance Units, Restricted Units or
Restricted Share to any Reporting Person who the Committee may from time to time
select, in the amounts and pursuant to the terms and conditions that the
Committee may determine and set forth in the Award Certificate, subject to the
provisions below:



--------------------------------------------------------------------------------

(a) Performance Cycles. Long-Term Performance Awards will be awarded in
connection with a Performance Cycle, as determined by the Committee in its
discretion, provided, however, that a Performance Cycle may be no shorter than
12 months and no longer than 5 years.

(b) Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive a Long-Term Performance Award for the Performance Cycle,
provided that the Committee may determine the eligibility of any Reporting
Person other than a Key Employee after the expiration of this 90-day or longer
period.

(c) Performance Measures; Targets; Award Criteria.

(i) Within 90 days after the commencement of a Performance Cycle, the Committee
will fix and establish in writing (A) the Performance Measures that will apply
to that Performance Cycle; (B) with respect to Performance Units, the Target
Amount payable to each Participant; (C) with respect to Restricted Units and
Restricted Share, the Target Vesting Percentage for each Participant; and
(D) subject to subsection (d) below, the criteria for computing the amount that
will be paid or will vest with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Long-Term Performance Award will be paid or vest, and the percentage of
Performance Units that will become payable and the percentage of
performance-based Restricted Units or Shares of Restricted Share that will vest
upon attainment of various levels of performance that equal or exceed the
minimum required level.

(ii) The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

(iii) The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount of Long-Term Performance Awards payable to any
Reporting Person with respect to any given Performance Cycle, provided, however,
that no reduction will result in an increase in the dollar amount or number of
Shares payable under any Long-Term Performance Award of a Key Employee.

(d) Payment, Certification. No Long-Term Performance Award will vest with
respect to any Reporting Person until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures. Long-Term Performance Awards awarded to
Reporting Persons who are not Key Employees will be based on the Performance
Measures and payment formulas that the Committee, in its discretion, may
establish for these purposes. These Performance Measures and formulas may be the
same as or different than the Performance Measures and formulas that apply to
Key Employees. In applying Performance Measures, the Committee may, in its
discretion, exclude unusual or infrequently occurring items (including any event
listed in Sections 5.3 and 5.4) and the cumulative effect of changes in the law,
regulations or accounting rules, and may determine no later than ninety
(90) days after the commencement of any applicable Performance Cycle or such
shorter or longer period as complies with the applicable requirements of Code
Section 162(m) and applicable regulations thereunder to exclude other items,
each determined in accordance with GAAP (to the extent applicable) and as
identified in the financial statements, notes to the financial statements or
discussion and analysis of management.



--------------------------------------------------------------------------------

(e) Form of Payment. Long-Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the Award Certificate. Performance-based Restricted Units
and Restricted Share will be paid in full Shares. Payment with respect to any
fractional Share will be in cash in an amount based on the Fair Market Value of
the Share as of the date the Performance Unit becomes payable. All such
Long-Term Performance Awards shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Long-Term Performance Awards are
no longer subject to a substantial risk of forfeiture (as determined for
purposes of Code Section 409A), except as otherwise provided in the applicable
Award Certificate or to the extent that a Participant has elected to defer
payment under the terms of a duly authorized deferred compensation arrangement,
in which case the terms of such arrangement shall govern.

(f) Code Section 162(m). It is the intent of the Company that Long-Term
Performance Awards be “performance-based compensation” for purposes of Code
Section 162(m), that this Section 4.5 be interpreted in a manner that satisfies
the applicable requirements of Code Section 162(m)(C) and related regulations,
and that the Plan be operated so that the Company may take a full tax deduction
for Long-Term Performance Awards. If any provision of this Plan or any Long-Term
Performance Award would otherwise frustrate or conflict with this intent, the
provision will be interpreted and deemed amended so as to avoid this conflict.

(g) Retirement. If a Participant would be entitled to a Long-Term Performance
Award but for the fact that the Participant’s employment with the Company
terminated prior to the end of the Performance Cycle, the Participant may, in
the Committee’s discretion, receive a Long-Term Performance Award, prorated for
the portion of the Performance Cycle that the Participant completed and payable
at the same time after the end of the Performance Cycle that payments to other
Long-Term Performance Award recipients are made, if the sum of the Participant’s
age and years of service with the Company was 60 or higher at the time of
Termination of Employment or if the Participant retired under a Normal
Retirement. The prorated amount of any such Long-Term Performance Award paid due
to retirement shall be determined based upon the actual performance achieved
during the performance period relative to the pre-established goals for such
performance.

4.6 Other Share-Based Awards. The Committee may, from time to time, grant Awards
(other than Share Options, Share Appreciation Rights, Short-Term Performance
Bonuses or Long-Term Performance Awards) to any Employee who the Committee may
from time to time select, which Awards consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other forms, Restricted Share,
Restricted Units, or Deferred Share Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.

(a) Vesting. Unless the Award Certificate provides otherwise, restrictions on
Share-Based Awards granted under this Section 4.6 will lapse in equal annual
installments over a period of four years beginning immediately after the date of
grant. If the restrictions on Share-Based Awards have not lapsed or been
satisfied as of the Participant’s Termination of Employment, the Shares will be
forfeited by the Participant if the termination is for any reason other than the
Normal Retirement, death or Disability of the Participant or a Change in
Control, except that the Award will vest pro rata with respect to the portion of
the four-year vesting term (or such other vesting term as is set forth in the
Award Certificate) that the Participant has completed if the Participant has
attained age 55, the sum of the Participant’s age and years of service with the
Company is 60 or higher and the Participant has satisfied all other applicable
conditions established by the Committee with respect to such pro rata vesting.
Unless the Award Certificate provides otherwise, all restrictions on Share-Based
Awards granted pursuant to this Section 4.6 will lapse upon the Normal
Retirement, death or Disability of the Participant or a Change in Control
Termination.



--------------------------------------------------------------------------------

(b) Grant of Restricted Shares. The Committee may grant Restricted Share to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a shareholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

(c) Grant of Restricted Units. The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.

(d) Grant of Deferred Share Units. The Committee may grant Deferred Share Units
to any Employee, which Units will be paid in whole Shares upon the Employee’s
Termination of Employment if the restrictions on the Units have lapsed. One
Share will be paid for each Deferred Share Unit that becomes payable.

(e) Dividends and Dividend Equivalents. At the discretion of the Committee and
as set forth in the applicable Award Certificate, dividends issued on Shares may
be paid immediately or withheld and deferred in the Participant’s account. In
the event of a payment of dividends on Shares, the Committee may credit
Restricted Units with Dividend Equivalents in accordance with terms and
conditions established in the discretion of the Committee. Dividend Equivalents
will be subject to such vesting terms as are determined by the Committee and may
be distributed immediately or withheld and deferred in the Participant’s account
as determined by the Committee and set forth in the applicable Award
Certificate. Deferred Share Units may, in the discretion of the Committee and as
set forth in the Award Certificate, be credited with Dividend Equivalents or
additional Deferred Share Units. The number of any Deferred Share Units credited
to a Participant’s account upon the payment of a dividend will be equal to the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid. The Committee will
determine any terms and conditions on deferral of a dividend or Dividend
Equivalent, including the rate of interest to be credited on deferral and
whether interest will be compounded.

4.7 Director Awards.

(a) As of the first day following the annual general meeting of shareholders,
the Committee will grant Deferred Share Units, Shares, Share Options, Share
Appreciation Rights, Restricted Shares, Restricted Units, or any combination
thereof, to each Director in such an amount as the Board, in its discretion, may
approve in advance, provided that the aggregate Fair Market Value of the Shares
underlying the Deferred Share Units, Shares, Share Options, Share Appreciation
Rights, Restricted Shares, Restricted Units, or any combination thereof, granted
to any Director in a year may not exceed $200,000 (U.S.) determined as of the
date of grant. Each such Deferred Share Unit, Share, Share Option, Share
Appreciation Right, Restricted Shares, Restricted Unit, or any combination
thereof will vest as determined by the Committee and set forth in the Award
Certificate and for Awards other than Share Options will be paid in Shares
within 30 days following the recipient’s Termination of Directorship. Dividend
Equivalents or additional Deferred Share Units, Shares, Share Appreciation
Rights, Restricted Shares, Restricted Units, or any combination thereof, will be
credited to each Director’s account when dividends are paid on Shares to the
shareholders, and will be paid to the Director at the same time that the
Deferred Share Units, Shares, Share Appreciation Rights, Restricted Shares,
Restricted Units, or any combination thereof, are paid to the Director.



--------------------------------------------------------------------------------

(b) The Committee may, in its discretion, grant Share Options, Share
Appreciation Rights and other Share-Based Awards to Directors, provided that in
no event may a Director in any fiscal year be granted more than 10,000 Shares
pursuant to such Awards, excluding awards made under Section 4.7(a), in whatever
form.

4.8 Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
share-based awards previously granted to such Acquired Grantees. Such assumed or
substituted Awards will be subject to the terms and conditions of the original
awards made by the Acquired Company, with such adjustments therein as the
Committee considers appropriate to give effect to the relevant provisions of any
agreement for the acquisition of the Acquired Company, provided that any such
adjustment with respect to Nonqualified Share Options and Share Appreciation
Rights shall satisfy the requirements of Treas. Reg. § 1.409A-1(b)(5)(v)(D) and
otherwise ensures that such awards continue to be exempt from Code Section 409A
and provided that any adjustment to Awards that are subject to Code Section 409A
is in compliance with Code Section 409A and the regulations and rulings
thereunder. Any grant of Incentive Share Options pursuant to this Section 4.8
will be made in accordance with Code Section 424 and any final regulations
published thereunder.

4.9 Limit on Individual Grants. Subject to Sections 5.1, 5.3 and 5.4, no
Employee may be granted more than 6 million Shares over any calendar year
pursuant to Awards of Share Options, Share Appreciation Rights and
performance-based Restricted Shares and Restricted Units, except that an
incentive Award of no more than 10 million Shares may be made pursuant to Share
Options, Share Appreciation Rights and performance-based Restricted Share and
Restricted Units to any person who has been hired within the calendar year as a
Reporting Person. The maximum amount that may be paid in cash or Shares pursuant
to Short-Term Performance Bonuses or Long-Term Performance Awards paid in
Performance Units to any one Employee is $5 million (U.S.) for any Performance
Cycle of 12 months. For any longer Performance Cycle, this maximum will be
adjusted proportionally so that the amount paid in cash or Shares pursuant to
Short-Term Performance Bonuses or Long-Term Performance Awards paid in
Performance Units to any one Employee relating to a Performance Cycle of more
than 12 months is prorated among the number of periods of 12 months included
within the Performance Cycle for purposes of this section in determining the
application of the $5 million limitation for any 12-month Performance Cycle.

4.10 Termination for Cause. Notwithstanding anything to the contrary herein, if
a Participant incurs a Termination of Directorship or Termination of Employment
for Cause, then all Share Options, Share Appreciation Rights, Short-Term
Performance Bonuses, Long-Term Performance Awards, Restricted Units, Restricted
Shares and other Share-Based Awards will immediately be cancelled. The exercise
of any Share Option or Share Appreciation Right or the payment of any Award may
be delayed, in the Committee’s discretion, in the event that a potential
termination for Cause is pending, subject to ensuring an exemption from or
compliance with Code Section 409A and the underlying regulations and rulings.

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

5.1 Shares Available. The Shares issuable under the Plan will be authorized but
unissued Shares, and, to the extent permissible under applicable law, Shares
acquired by the Company, any Subsidiary or any other person or entity designated
by the Company. The total number of Shares with respect to which Awards may be
issued under the Plan may equal, but may not exceed, 160 million Shares, and
subject to adjustment in accordance with Sections 5.3 and 5.4; provided that
when Shares are issued pursuant to a grant of Restricted Shares, Restricted
Units, Deferred Share Units, Performance Units or as payment of a Short-Term
Performance Bonus or Long-Term Performance Award or other Share-Based Award, the
total number of Shares remaining available for grant will be decreased by a
margin of at least 1.8 per Share issued. No more than 10 million Shares of the
total Shares issuable under the Plan may be available for grant in the form of
Incentive Share Options.



--------------------------------------------------------------------------------

5.2 Counting Rules. The following Shares related to Awards under this Plan may
again be available for issuance under the Plan, in addition to the Shares
described in Section 5.1:

(a) Shares related to Awards paid in cash;

(b) Shares related to Awards that expire, are forfeited or cancelled, or
terminate for any other reason without issuance of Shares;

(c) Shares that are tendered or withheld in payment of all or part of the
Exercise Price of a Share Option awarded under this Plan, or in satisfaction of
withholding tax obligations arising under this Plan;

(d) Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company; and

(e) Any Shares of Restricted Shares that are returned to the Company upon a
Participant’s Termination of Employment.

5.3 Adjustments. In the event of a change in the outstanding Shares by reason of
a share split, reverse share split, dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any such
adjustment with respect to Nonqualified Share Options and Share Appreciation
Rights shall satisfy the requirements of Treas. Reg. § 1.409A-1(b)(5)(v)(D) and
otherwise ensure that such awards continue to be exempt from Code Section 409A
and provided that any adjustment to Awards that are subject to Code Section 409A
is in compliance with Code Section 409A and the regulations and rulings
thereunder. Any adjustment made by the Committee under this Section 5.3 will be
conclusive and binding for all purposes under the Plan.

5.4 Change in Control.

(a) Acceleration. All outstanding Share Options and Share Appreciation Rights
will become exercisable as of the later of the effective date of a Change in
Control or a Change in Control Termination for any Employee whose employment is
terminated by means of a Change in Control Termination if the Awards are not
otherwise vested, and all conditions will be waived with respect to outstanding
Restricted Shares and Restricted Units (other than Long-Term Performance Awards)
and Deferred Share Units in such case. Each Participant who has been granted a
Long-Term Performance Award that is outstanding as of the date of Change in
Control, and whose employment is terminated by means of a Change in Control
Termination, will be deemed to have achieved a level of performance, as of later
of the date of the Change in Control or the Change in Control Termination, that
would cause all (100%) of the Participant’s Target Amounts to become payable and
all restrictions on the Participant’s Restricted Units and Shares of Restricted
Shares to lapse.

(b) Adjustment, Conversion and Payment. In addition to the foregoing, no later
than 90 days after the date of Change in Control, the Committee (as constituted
prior to the date of Change in Control) shall provide for the following actions
to apply to each Award that is outstanding as of the date of Change in Control:

(i) an adjustment to such Award as the Committee deems appropriate to reflect
such Change in Control,



--------------------------------------------------------------------------------

(ii) the acquisition of such Award, or substitution of a new right therefor, by
the acquiring or surviving corporation after such Change in Control, or

(iii) the purchase of such Award, at the Participant’s request, for an amount of
cash equal to the amount that could have been attained upon the exercise or
redemption of such Award immediately prior to the Change in Control had such
Award been exercisable or payable at such time; provided, that in the case of
any Award that constitutes deferred compensation that is subject to Code
Section 409A(a)(2), any action contemplated herein which would constitute an
accelerated payment of such Award shall occur on a date specified in the
applicable Award Certificate, which date shall be no later than ninety (90) days
after the Change in Control. Any payment made pursuant to this Section 5.4(b)
shall include the value of any Dividend Equivalents credited with respect to
such Award and accrued interest on such Dividend Equivalents. The Committee may
specify how an Award will be treated in the event of a Change in Control either
when the Award is granted or at any time thereafter, except as otherwise
provided herein.

5.5 Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e), if a Participant acquires the
right to receive a fractional Share under the Plan, the Participant will
receive, in lieu of the fractional Share, a full Share as of the date of
settlement.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment. The Plan may be amended at any time and from time to time by the
Board without the approval of shareholders of the Company, except that no
material revision to the terms of the Plan will be effective until the amendment
is approved by the shareholders of the Company. A revision is “material” for
this purpose if, among other changes, it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Sections 5.3 and 5.4 of the Plan), expands the types of Awards available under
the Plan, materially expands the class of persons eligible to receive Awards
under the Plan, materially extends the term of the Plan, materially decreases
the Exercise Price at which Share Options or Share Appreciation Rights may be
granted, reduces the Exercise Price of outstanding Share Options or Share
Appreciation Rights, or results in the replacement of outstanding Share Options
and Share Appreciation Rights with new Awards that have an Exercise Price that
is lower than the Exercise Price of the replaced Share Options and Share
Appreciation Rights. The Board may, in its discretion, increase the maximum
dollar amount of Deferred Share Units that may be granted to a Director in any
fiscal year and the maximum number of Shares that may be granted to a Director
in any fiscal year pursuant to Share Options, Share Appreciation Rights and
other Share-Based Awards. No amendment of the Plan or any outstanding Award made
without the Participant’s written consent may adversely affect any right of a
Participant with respect to an outstanding Award.

6.2 Termination. The Plan will terminate upon the earlier of the following dates
or events to occur:

(a) the adoption of a resolution of the Board terminating the Plan; or

(b) the day before the 10th anniversary of the adoption of the Plan by the
Company’s shareholders as described in Section 1.2.

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Nontransferability of Awards. No Award under the Plan will be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.

(a) Any Award may be transferred by will or by the laws of descent or
distribution.

(b) The Committee may provide in the applicable Award Certificate that all or
any part of a Nonqualified Option or Shares of Restricted Share may, subject to
the prior written consent of the Committee, be transferred to a family member.
For purposes of this subsection (b), “family member” includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests. Any transferred Award will be subject to all of the same terms and
conditions as provided in the Plan and the applicable Award Certificate. The
Participant or the Participant’s estate will remain liable for any withholding
tax that may be imposed by any federal, state or local tax authority. The
Committee may, in its discretion, disallow all or a part of any transfer of an
Award pursuant to this subsection (b) unless and until the Participant makes
arrangements satisfactory to the Committee for the payment of any withholding
tax. The Participant must immediately notify the Committee, in the form and
manner required by the Committee, of any proposed transfer of an Award pursuant
to this subsection (b). No transfer will be effective until the Committee
consents to the transfer in writing.

(c) Except as otherwise provided in the applicable Award Certificate, any
Nonqualified Share Option transferred by a Participant pursuant to this
subsection (c) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
The transfer of Shares upon exercise of the Award will be conditioned on the
payment of any withholding tax.

(d) Restricted Shares may be freely transferred after the restrictions lapse or
are satisfied and the Shares are delivered, provided, however, that Restricted
Shares awarded to an affiliate of the Company may be transferred only pursuant
to Rule 144 under the Securities Act, or pursuant to an effective registration
for resale under the Securities Act. For purposes of this subsection (d),
“affiliate” will have the meaning assigned to that term under Rule 144.

(e) In no event may a Participant transfer an Incentive Share Option other than
by will or the laws of descent and distribution.

7.2 Withholding of Taxes. The Committee, in its discretion, may satisfy a
Participant’s tax withholding obligations by any of the following methods or any
method as it determines to be in accordance with the laws of the jurisdiction in
which the Participant resides, has domicile or performs services.

(a) Share Options and Share Appreciation Rights. As a condition to the delivery
of Shares pursuant to the exercise of a Share Option or Share Appreciation
Right, the Committee may require that the Participant, at the time of exercise,
pay to the Company by cash, certified check, bank draft, wire transfer or postal
or express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).



--------------------------------------------------------------------------------

(b) Other Awards Payable in Shares. The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Shares and other Share-Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery, provided that
the Board or the Committee has specifically approved such payment method in
advance.

(c) Cash Awards. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

7.3 Special Forfeiture Provision. The Committee may, in its discretion, provide
in an Award Certificate that the Participant may not, within two years of the
Participant’s Termination of Employment with the Company, enter into any
employment or consultation arrangement (including service as an agent, partner,
shareholder, consultant, officer or director) with any entity or person engaged
in any business in which the Company or any Subsidiary is engaged without prior
written approval of the Committee if, in the sole judgment of the Committee, the
business is competitive with the Company or any Subsidiary or business unit or
such employment or consultation arrangement would present a risk that the
Participant would likely disclose Company proprietary information (as determined
by the Committee). If the Committee makes a determination that this prohibition
has been violated, the Participant (i) will forfeit all rights under any
outstanding Share Option or Share Appreciation Right that was granted subject to
the Award Certificate and will return to the Company the amount of any profit
realized upon an exercise of all Awards during the period, as the Committee
determines and sets forth in the Award Certificate, beginning no earlier than
six months prior to the Participant’s Termination of Employment, and (ii) will
forfeit and return to the Company any Short-Term Performance Bonuses,
Performance Units, Shares of Restricted Shares, Restricted Units (including any
credited Dividend Equivalents), Deferred Share Units, and other Share-Based
Awards that are outstanding on the date of the Participant’s Termination of
Employment, subject to the Award Certificate, and have not vested or that became
vested and remain subject to this Section 7.3 during a period, as the Committee
determines and sets forth in the Award Certificate, beginning no earlier than
six months prior to the Participant’s Termination of Employment.

7.4 No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.

7.5 No Obligation to Exercise Awards. The grant of a Share Option or Share
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

7.6 No Rights as Shareholders. A Participant who is granted an Award under the
Plan will have no rights as a shareholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant’s name and (other than in the case of Restricted
Share) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.

7.7 Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.



--------------------------------------------------------------------------------

7.8 No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

7.9 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.

7.10 Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.

7.11 Section 409A Compliance. To the extent that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Certificate evidencing
such Award will be construed to the greatest extent possible in a manner that
will not result in adverse tax consequences under Section 409A of the Code,
provided that such construction is not materially inconsistent with the intent
of the Award. Any Award that provides for a payment to any Participant who is a
“specified employee” of deferred compensation that is subject to Code
Section 409A(a)(2) and that becomes payable upon, or that is accelerated upon,
such Participant’s Termination of Employment, shall be made no earlier than the
date which is six months following such Participant’s Termination of Employment
(or, if earlier, such Participant’s death) and such provision shall also be
included in any Award Certificate. A specified employee for this purpose shall
be determined by the Committee or its delegate in accordance with the provisions
of Code Section 409A and the regulations and rulings thereunder.

7.12 Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of the Company’s place
of incorporation and construed accordingly. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which parts will remain in full force and effect.